           Case 1:19-cv-00967-AWI-GSA Document 24 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO MARTINEZ,                           1:19-cv-00967-AWI-GSA-PC

12                Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                 RECOMMENDATIONS IN FULL
13         vs.                                   (ECF No. 23.)
14   K. BROWN, et al.,                           ORDER DENYING PLAINTIFF’S
                                                 MOTIONS FOR PRELIMINARY
15               Defendants.                     INJUNCTIVE RELIEF
                                                 (ECF Nos. 4, 5, 22.)
16

17

18          Ricardo Martinez (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 29, 2020, findings and recommendations were issued, recommending that
22   Plaintiff’s motions for preliminary injunctive relief, filed on June 19, 2019, and May 21, 2020,
23   be denied. (ECF No. 23.) Plaintiff was granted fourteen days in which to file objections to the
24   findings and recommendations. (Id.) The time for filing objections has now expired, and
25   Plaintiff has not filed objections or any other response to the findings and recommendations.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28   court finds the findings and recommendations to be supported by the record and proper analysis.

                                                    1
          Case 1:19-cv-00967-AWI-GSA Document 24 Filed 08/10/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.    The findings and recommendations issued by the Magistrate Judge on June 29,
 3               2020, are ADOPTED IN FULL;
 4         2.    Plaintiff’s motions for preliminary injunctive relief, filed on June 19, 2019, and
 5               May 21, 2020, are DENIED; and
 6         3.    This case is referred back to the Magistrate Judge for further proceedings.
 7
     IT IS SO ORDERED.
 8

 9   Dated: August 10, 2020
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
